Case 2:20-bk-20007   Doc 416    Filed 03/19/20 Entered 03/19/20 12:18:00   Desc Main
                               Document      Page 1 of 4
Case 2:20-bk-20007   Doc 416    Filed 03/19/20 Entered 03/19/20 12:18:00   Desc Main
                               Document      Page 2 of 4
Case 2:20-bk-20007   Doc 416    Filed 03/19/20 Entered 03/19/20 12:18:00   Desc Main
                               Document      Page 3 of 4
Case 2:20-bk-20007   Doc 416    Filed 03/19/20 Entered 03/19/20 12:18:00   Desc Main
                               Document      Page 4 of 4
